LEHMAN, J.
The plaintiff sues for salary, commissions, and expenses amounting to $68.80, alleged to have been earned between May 4th and May 19th. From his own testimony it appears that he neither solicited orders nor made reports after May 8th, and it is impossible to see why he should be entitled to any expenses or salary after that date. The trial justice has given judgment for $50, which evidently includes some amounts claimed for work after that date. Moreover, even if he were entitled to such payments, it is impossible to find any basis for allowing him the round sum of $50.
The defendant asks that judgment be reduced to $14.89; but I think that, owing to the confused state of the record, the judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.